Exhibit 10.1

AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 5 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 22, 2013, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, Amendment No. 3 thereto, dated as of
March 7, 2012, and Amendment No. 4 thereto, dated as of August 23, 2012, each
among the Seller Parties, the Financial Institutions party thereto, the
Companies party thereto, and the Agent (the “Original Agreement,” and as further
amended, modified or supplemented from time to time, the “Receivables Purchase
Agreement”).

RECITALS

The parties hereto are the current parties to the Original Agreement and they
now desire to amend the Original Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) The sixth paragraph of the Preliminary Statements to the Original Agreement
is hereby deleted in its entirety and replaced with the following:

“Pursuant to assignment agreements entered into on January 4, 2012, CA and the
CA Company each ceased to be parties to this Agreement and PNC Bank, National
Association (“PNC”) became party to this Agreement as a Financial Institution
and Market Street Funding LLC became party to this Agreement as a Company.
Market Street Funding LLC subsequently assigned all of its rights and
obligations as a Company hereunder to PNC Bank, National Association (in its
capacity as a Company, the “PNC Company”).”

(b) Section 13.7(b) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Company that funds its purchase of Purchaser Interests through the issuance
of Commercial Paper shall, nor shall be obligated to, pay any amount pursuant to
this Agreement unless (i) such Company has received funds which may be used to
make such payment and which funds are not required to repay its Commercial Paper
when due and (ii) after giving effect to such payment, either (x) such Company
could issue Commercial Paper to refinance all of its outstanding Commercial
Paper (assuming such outstanding Commercial Paper matured at such time) in
accordance with the program documents governing such Company’s securitization
program or (y) all of such Company’s Commercial Paper is paid in full. Any
amount which such Company does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against or corporate obligation of such Company for any
such insufficiency unless and until such Company satisfies the provisions of
clauses (i) and (ii) above. This paragraph (b) shall survive the termination of
this Agreement.”

(c) The definition of “Dilution Horizon Factor” in Exhibit I to the Original
agreement is hereby amended by deleting the reference to “two fiscal month
period” in clause (i) of such definition and replacing it with “three fiscal
month period”.

(d) The definition of “Dilution Percentage” in Exhibit I to the Original
Agreement is hereby amended by:

(i) deleting the reference to “15%” in clause (i) of such definition and
replacing it with “10%”; and

(ii) deleting the reference to “two-month Dilution Ratio” in the formula
definition of “HDR” and replacing it with “three-month Dilution Ratio”.

(e) The definition of “Dilution Ratio” in Exhibit I to the Original Agreement is
hereby amended by deleting the reference to “two months prior” in clause (ii) of
such definition and replacing it with “three months prior”.

(f) The definition of “Dilution Ratio Trigger” in Exhibit I to the Original
Agreement is hereby amended by deleting the reference to “two months prior” in
clause (ii) of such definition and replacing it with “three months prior”.

(g) The definition of “Liquidity Termination Date” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Liquidity Termination Date” means August 21, 2014.”

(h) Schedule A to the Original Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.

(i) Paragraph a of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

“a. For any Purchaser Interest purchased by the Bank One Company, for any day,
an amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect
of such day, and (B) the aggregate Capital associated with each Purchaser
Interest that shall have been funded by the Bank One Company with the issuance
of Commercial Paper, divided by (ii) 360. “Daily/90 Day LIBOR Rate” shall mean,
for any day, a rate per annum equal to the ninety (90) day London-Interbank
Offered Rate appearing on the Bloomberg BBAM (British Bankers Association) Page
(or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London. In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.”

(j) Paragraph f of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

“f. For any Purchaser Interest purchased by the PNC Company, for any day, an
amount equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the PNC Company, divided by (ii) 360. “Daily/30
Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the one-month
Eurodollar rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by PNC from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.”

Section 3. Waiver. The Agent and each Financial Institution hereby waive their
right to receive an Extension Notice in connection with the extension of the
Liquidity Termination Date contemplated by this Amendment and hereby consent to
the proposed extension of the Liquidity Termination Date as set forth herein.

Section 4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent and each Seller Party shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b) Assignment Agreement. The Agent and each Seller Party shall have received,
on or before the date hereof, executed counterparts of the Assignment and
Assumption Agreement, dated the date hereof, by and among Market Street Funding
LLC, PNC Bank, National Association and the Seller Parties.

(c) Fee Letter. The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of the Fee Letter, dated the date
hereof (the “Fee Letter”), duly executed by the Agent, the Financial
Institutions, the Companies, SMBC Nikko Securities America, Inc., as agent for
the SMBC Company, the Seller, and Market Street Funding LLC.

(d) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties of
each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

(e) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

(f) Renewal Fee. The Seller shall have paid, by wire transfer of immediately
available funds, the Renewal Fee as defined in and in accordance with the Fee
Letter.

Section 5. Miscellaneous.

(a) Effect; Ratification. The amendment set forth herein is effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Original Agreement or to the “Receivables Purchase Agreement”
shall mean the Original Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION,
as Seller

By:
Name: Kevin Moriarty
Title: President


AVNET, INC., as Servicer

By:
Name: Erin Lewin
Title: Senior Vice President and General Counsel


1

         
CHARIOT FUNDING LLC,
as a Company
By:JPMorgan Chase Bank, N.A.,
its Attorney-in-Fact
By:
   
 
   
Name:
   
Title:
Commitment: $153,000,000  
JPMORGAN CHASE BANK, N.A.,
   


as a Financial Institution and as Agent  

By:
   
 
   
Name:
   
Title:

2

         
LIBERTY STREET FUNDING LLC,
as a Company
By:
   
 
   
Name:
   
Title:
Commitment: $153,000,000  
THE BANK OF NOVA SCOTIA,
   


as a Financial Institution  

By:
   
 
   
Name:
   
Title:

3

         
VICTORY RECEIVABLES CORPORATION,
as a Company
By:
   
 
   
Name:
   
Title:
Commitment: $127,500,000


--------------------------------------------------------------------------------


NEW YORK BRANCH, as a Financial Institutio  
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
n
By:
   
 
   
Name:
   
Title:

4

         
PNC BANK, NATIONAL ASSOCIATION,
as a Company
By:
   
 
   
Name:
   
Title:
Commitment: $125,000,000  
PNC BANK, NATIONAL ASSOCIATION,
   


as a Financial Institution  

By:
   
 

Name:
Title:

5

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Company

By:
Name:
Title:


      Commitment: $125,000,000


--------------------------------------------------------------------------------

 
BANK OF AMERICA, NATIONAL ASSOCIATION, as a
Financial Institution
By:
   
 
   
Name:
   
Title:

6

         
MANHATTAN ASSET FUNDING
COMPANY LLC, as a Company
   
By: MAF Receivables Corp., its member
By:
   
 
   
Name:
   
Title:
   
SMBC NIKKO SECURITIES AMERICA, INC.,
as agent for the SMBC Company
By:
   
 
   
Name:
   
Title:
Commitment: $127,500,000


--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION, as a Financial
Institution
By:
   
 

Name:
Title:

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

         
Financial Institution
  Commitment
 
       
JPMorgan Chase Bank, N.A.
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 153,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 127,500,000  
 
       
PNC Bank, National Association
  $ 125,000,000  
 
       
Bank of America, National Association
  $ 125,000,000  
 
       
Sumitomo Mitsui Banking Corporation
  $ 127,500,000  
 
       

Company Purchase Limits and
Related Financial Institutions of Companies

             
Company
  Company Purchase
Limit   Related Financial Institution(s)


 
           
Chariot Funding LLC
  $ 150,000,000     JPMorgan Chase Bank, N.A.
 
           
Liberty Street Funding LLC
  $ 150,000,000     The Bank of Nova Scotia
 
           
Victory Receivables
Corporation
  $ 125,000,000     The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
 
           
PNC Bank, National
Association
  $125,000,000

  PNC Bank, National Association


 
           
Bank of America, National
Association
  $ 125,000,000     Bank of America, National
Association
 
           
Manhattan Asset Funding
Company LLC
  $ 125,000,000     Sumitomo Mitsui Banking
Corporation
 
           

7